Exhibit 10.15

 

REVOLVING LOAN NOTE

 

$12,500,000

 

 

February 22, 2008

 

New York, New York

 

FOR VALUE RECEIVED, BOISE PAPER HOLDINGS, L.L.C., a Delaware limited liability
company, as successor by merger to ALDABRA SUB LLC, a Delaware limited liability
company (“Borrower”), promises to pay THE BANK OF NOVA SCOTIA (“Payee”) or its
registered permitted assigns, on or before the Revolving Commitment Termination
Date, the lesser of (a) TWELVE MILLION FIVE HUNDRED THOUSAND DOLLARS
($12,500,000) and (b) the unpaid principal amount of all advances made by Payee
to Borrower as Revolving Loans under the Credit Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full (except for contingent obligations for
which no claim has been made), at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit and Guaranty
Agreement, dated as of February 22, 2008 (as it may be amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, ALDABRA HOLDING SUB LLC, a Delaware limited liability company, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent and certain
other agents party thereto.

 

This Note is one of the “Revolving Loan Notes” in the aggregate principal amount
of $250,000,000 and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and, if required by the Credit Agreement, consented to by Borrower and
recorded in the Register, Borrower, each Agent and Lenders shall be entitled to
deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof, it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

The unpaid balance of the principal amount of this Note, together with all
accrued and unpaid interest thereon, (i) will automatically upon the occurrence
of any Event of Default described in Section 8.1(f) or 8.1(g) of the Credit
Agreement or (ii) may if any other Event of Default has occurred and is
continuing, become or be declared to be due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all reasonable, out-of-pocket costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note.  Borrower and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand notice of every kind and the right to plead any
statute of limitations as a defense to any demand hereunder, in each case to the
full extent permitted by applicable law.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

BOISE PAPER HOLDINGS, L.L.C.

 

 

 

 

 

By:

/s/ Samuel K. Cotterell

 

Name: Samuel K. Cotterell

 

Title: Vice President

 

[Signature Page to Revolving Loan Note]

 

--------------------------------------------------------------------------------


 

TRANSACTIONS ON
REVOLVING LOAN NOTE

 

Date

 

Amount of Loan
Made This Date

 

Amount of Principal
Paid This Date

 

Outstanding Principal
Balance This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------